Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the combination of elements including
(Claim 1) An expansion socket for a computing device, comprising: a housing couplable to a circuit board of a computing device, the housing comprising an opening for receiving an expansion card; a plurality of connection pins disposed within the housing and electrically coupled to the circuit board, wherein each of the plurality of connection pins comprises: a distal end extending away from the circuit board; a contact region spaced apart from the distal end, wherein the contact region makes electrical contact with the expansion card when the expansion card is inserted into the housing; a conductive plating covering a proximal region of the connection pin, wherein the conductive plating extends from the contact region to the circuit board to electrically couple the expansion card to the circuit board when the expansion card is inserted into the housing; and a distal region of the connection pin devoid of the conductive plating, wherein the distal region of the connection pin is located between the contact region and the distal end.

(Claim 8) A connection pin for use in an expansion socket of a circuit board, the connection pin comprising: a proximal end electrically couplable to a circuit board; a distal end extending away from the proximal end; a contact region spaced apart from the distal end, wherein the contact region is configured to make electrical contact with an expansion card when the expansion card is inserted into the expansion socket having the connection pin installed therein; a conductive plating covering a proximal region of the connection pin, wherein the conductive plating extends from the contact region to the circuit board to electrically couple the expansion card to the circuit board when the expansion card is inserted into the housing; and a distal region of the connection pin devoid of the conductive plating, wherein the distal region of the connection pin is located between the contact region and the distal end.

(Claim 13) A method, comprising: providing a metal connector pin having a proximal end and a distal end, and a contact region, the contact region located between the proximal end and the distal end, the proximal end configured to be attached to a circuit board; preparing a divided conductive plating on the metal connector pin, wherein the divided conductive plating comprises a conductive plating covering a proximal region of the metal connector pin and a distal region devoid of the conductive plating, and wherein the conductive plating extends from the contact region of the metal connector pin to the proximal end to electrically couple an expansion card to the circuit board when the expansion card is inserted into a housing of an expansion socket; and incorporating the metal connector pin into the expansion socket.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        05/06/2022